In an action to foreclose a lien upon a condominium unit for nonpayment of common charges, the defendant Carol Fitzsimmons appeals from an order of the Supreme Court, Suffolk *827County (Spinner, J.), dated December 12, 2011, which, in effect, denied her motion pursuant to CPLR 2221 for leave to renew her prior motion, inter alia, to vacate an amended order of reference of the same court (Berler, J.), dated July 10, 2006, entered upon her failure to answer or appear.
Ordered that the order is affirmed, with costs.
A motion for leave to renew must be based upon “new facts not offered on the prior motion that would change the prior determination” and must also contain “reasonable justification for the failure to present such facts on the prior motion” (CPLR 2221 [e] [2], [3]; see Tower Ins. Co. of N.Y. v T & G Contr. Inc., 44 AD3d 933, 934 [2007]). Here, the defendant Carol Fitzsimmons failed to proffer a reasonable justification for her failure to present, on the prior motion, new facts alleged in the instant motion. Accordingly, her motion for leave to renew was properly, in effect, denied (see Castillo v 711 Group, Inc., 55 AD3d 773 [2008]; Matter of Rush v County of Nassau, 44 AD3d 1056, 1057 [2007]; Veitsman v G & M Ambulette Serv., Inc., 35 AD3d 848 [2006]; Hart v City of New York, 5 AD3d 438 [2004]). Skelos, J.P., Balkin, Austin and Sgroi, JJ., concur.